    Case 3:19-cv-01394-JPG Document 14 Filed 04/30/20 Page 1 of 7 Page ID #35



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DEVEONTAY BROWN, #437818,                            )
                                                         )
                  Plaintiff,                             )
                                                         )
    vs.                                                  )        Case No. 19-cv-01394-JPG
                                                         )
    ST. CLAIR COUNTY JAIL,                               )
    C/O HERNDON,                                         )
    CAPTAIN COLLINS,                                     )
    RICK WATSON,                                         )
    C/O MILLER,                                          )
    C/O BROWN,                                           )
    C/O WALT,                                            )
    WEXFORD HEALTH SERVICES,                             )
    DR. LARSON, and                                      )
    UNKNOWN NURSES,                                      )
                                                         )
                  Defendants.                            )

                                    MEMORANDUM & ORDER

GILBERT, District Judge:

          Plaintiff Deveontay Brown, an inmate at St. Clair County Jail (“Jail”), brings this action

pursuant to 42 U.S.C. § 1983 for miscellaneous deprivations of his constitutional rights at the Jail.

(Doc. 1, pp. 1-6). In the Complaint, Plaintiff claims that he was subjected to unsafe conditions at

the Jail for four years. (Id.). He cites numerous examples of staff assaults, inmate assaults, and

inadequate medical care. (Id.).

          The Complaint1 is now subject to preliminary review under 28 U.S.C. § 1915A, which

requires the Court to screen prisoner complaints to filter out non-meritorious claims. 28 U.S.C.


1
  Screening of this matter was initially deferred when Plaintiff filed a Motion for More Recent Assault
(Doc. 8), in which he sought to add parties and claims to the Complaint in piecemeal fashion. The Court
explained that it does not accept piecemeal amendments to a complaint. (Doc. 13). Plaintiff was given
additional time to file a First Amended Complaint, if he wished to incorporate new claims into this lawsuit.
(Id.). He declined to do so. The Motion for More Recent Assault is therefore DISMISSED without
prejudice. This Order focuses only on the Complaint. (Doc. 1).

                                                     1
 Case 3:19-cv-01394-JPG Document 14 Filed 04/30/20 Page 2 of 7 Page ID #36



§ 1915A(a). Any portion of a complaint that is legally frivolous, malicious, fails to state a claim

upon which relief may be granted, or asks for money damages from a defendant who by law is

immune from such relief must be dismissed. 28 U.S.C. § 1915A(b). Before the Court screens the

Complaint, however, it must first determinate whether any claims are improperly joined in this

action and subject to severance. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

                                            The Complaint

       In the Complaint, Plaintiff cites five separate instances when he was subjected to unsafe

conditions at the Jail by various known and unknown individuals. (Doc. 1, pp. 1-6).

                                             First Incident

       When he arrived at the Jail in 2016, Plaintiff requested housing in the infirmary for proper

treatment of his bipolar disorder and schizophrenia. (Id. at p. 4). Medical and jail staff denied his

request and placed him alongside dangerous detainees in L Block. Plaintiff was attacked by several

inmates, who beat him in the face until he lost a tooth. Nurse Robin responded to his injuries by

simply flushing his tooth down the toilet. (Id.).

                                            Second Incident

       In March 2016, Officer Herndon handcuffed Plaintiff and repeatedly hit his head against a

brick wall as Officer Miller stood and watched. (Id. at p. 2). Captain/Sergeant Collins then denied

him medical care for his injuries. (Id.).

                                            Third Incident

       In April 2019, Officer Brown removed Plaintiff from D Block, restrained his arm behind

his back, and repeatedly hit his head against a wall. (Id. at p. 4).




                                                    2
 Case 3:19-cv-01394-JPG Document 14 Filed 04/30/20 Page 3 of 7 Page ID #37



                                          Fourth Incident

       Also in April 2019, Officer Walt falsely accused Plaintiff of passing weed to other

detainees. (Id. at pp. 5-6). When Plaintiff asked Officer Herndon to intervene on his behalf,

Herndon encouraged Officer Walt to punch Plaintiff. Officer Herndon then disciplined Plaintiff

by placing him in “max housing.” (Id.).

                                           Fifth Incident

       On October 15, 2019, Plaintiff returned to the Jail following a serious traffic accident that

caused him to suffer a heart attack, fractured hand, broken nose, and concussion. (Id. at p. 5). He

requested placement in the infirmary. Medical and jail staff denied his request. Plaintiff was

instead placed in Annex AB, where he was attacked by inmates. Plaintiff sustained a chest injury

during the attack. (Id.).

       Based on these allegations, the Court finds it convenient to reorganize the pro se Complaint

into the following enumerated Counts:

       Count 1:        Unknown medical and jail staff denied Plaintiff proper mental health
                       treatment when they placed him in L Block instead of the infirmary upon
                       his arrival at the Jail in 2016, in violation of Plaintiff’s constitutional rights.

       Count 2:        Nurse Robin denied Plaintiff proper medical care following an inmate
                       attack in 2016 when she simply flushed his tooth down the toilet instead of
                       treating his injuries, in violation of Plaintiff’s constitutional rights.

       Count 3:        Officer Herndon subjected Plaintiff to excessive force by ramming his head
                       into the wall in March 2016.

       Count 4:        Officer Miller failed to intervene when Officer Herndon used excessive
                       force against Plaintiff in March 2016, in violation of Plaintiff’s
                       constitutional rights.

       Count 5:        Officer Herndon, Officer Miller, and Captain/Sergeant Collins denied
                       Plaintiff medical care for his injuries in March 2016, in violation of
                       Plaintiff’s constitutional rights.




                                                   3
 Case 3:19-cv-01394-JPG Document 14 Filed 04/30/20 Page 4 of 7 Page ID #38




       Count 6:       Officer Brown subjected Plaintiff to excessive force by ramming his head
                      into a wall in April 2019, in violation of Plaintiff’s constitutional rights.

       Count 7:       Officers Walt and Herndon punished Plaintiff with placement in “max
                      housing” based on false accusations of drug trafficking in April 2019, in
                      violation of Plaintiff’s constitutional rights.

       Count 8:       Unknown medical and jail staff denied Plaintiff’s request for housing in the
                      Jail’s infirmary following a serious traffic accident in October 15, 2019 and
                      instead placed him in Annex AB where he was attacked and further injured,
                      in violation of Plaintiff’s constitutional rights.

The parties and the Court will use these designations in all future pleadings and orders,

unless otherwise directed by a judicial officer of this Court.

                                    Preliminary Dismissals

       Plaintiff names the following defendants in the case caption, but he fails to mention them

in the statement of his claim: St. Clair County Jail, Rick Watson, Wexford Health Services,

Dr. Larson, and Unknown Nurses. Merely invoking the name of a potential defendant is not

sufficient to state a claim against that individual. See Collins v. Kibort, 143 F.3d 331, 334 (7th

Cir. 1998) (“A plaintiff cannot state a claim against a defendant by including the defendant’s name

in the caption.”). Accordingly, these defendant shall be dismissed without prejudice.

                                           Severance

       Plaintiff’s claims involve five separate groups of defendants, five separate transactions or

occurrences, and no common questions of fact. They cannot proceed together in the same suit.

See FED. R. CIV. P. 18, 20(a)(2). District courts must apply Rule 20 of the Federal Rules of Civil

Procedure to prevent improperly joined parties from proceeding together in the same case. George,

507 F.3d at 607. Rule 21 of the Federal Rules of Civil Procedure grants district courts broad

discretion when deciding whether to sever claims or to dismiss improperly joined defendants.

Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011).

                                                4
 Case 3:19-cv-01394-JPG Document 14 Filed 04/30/20 Page 5 of 7 Page ID #39



       The Court will exercise its discretion and sever the claims arising from separate incidents

into four additional suits, as follows:

                                          Severed Case No. 1:

       COUNT 3 against Officer Herndon for subjecting Plaintiff to excessive force by hitting
       his head against a wall in March 2016.

       COUNT 4 against Officer Miller for failing to intervene when Officer Herndon used
       excessive force against Plaintiff in March 2016.

       COUNT 5 against Officer Herndon, Officer Miller, and Captain/Sergeant Collins for
       denying Plaintiff medical care for his injuries in March 2016.

                                          Severed Case No. 2:

       COUNT 6 against Officer Brown for subjecting Plaintiff to excessive force by ramming
       his head into a wall in April 2019.

                                          Severed Case No. 3:

       COUNT 7 against Officers Walt and Herndon for punishing Plaintiff with placement in
       “max housing” based on false accusations of drug trafficking in April 2019.

                                          Severed Case No. 4:

       COUNT 8 against unknown medical and jail staff for denying Plaintiff’s request for
       housing in the Jail’s infirmary following a serious traffic accident in October 15, 2019 and
       instead placing him in Annex AB where he was attacked and further injured.

The Clerk will be directed to open Severed Cases No. 1, 2, 3, and 4. Plaintiff will be responsible

for paying the filing fee for each severed case, unless he timely advises the Court that he does not

wish to proceed with the action(s). Counts 1 and 2 will remain in this action and are subject to

Section 1915A review in a separate court order.

                                              Disposition

       COUNTS 3, 4, and 5 are SEVERED into a new case, which shall be captioned:

DEVEONTAY BROWN, Plaintiff vs. OFFICER HERNDON, OFFICER MILLER, and

CAPTAIN/SERGEANT COLLINS, Defendants.

                                                  5
 Case 3:19-cv-01394-JPG Document 14 Filed 04/30/20 Page 6 of 7 Page ID #40



       COUNT 6 is SEVERED into a new case, which shall be captioned: DEVEONTAY

BROWN, Plaintiff vs. OFFICER BROWN, Defendant.

       COUNT 7 is SEVERED into a new case, which shall be captioned: DEVEONTAY

BROWN, Plaintiff vs. OFFICER WALT and OFFICER HERNDON, Defendants.

       COUNT 8 is SEVERED into a new case, which shall be captioned: DEVEONTAY

BROWN, Plaintiff vs. UNKNOWN MEDICAL STAFF and UNKNOWN JAIL STAFF,

Defendants.

       The Clerk is DIRECTED to file the following documents in each newly-severed case:

       1) The Complaint (Doc. 1);
       2) Motion for Leave to Proceed in forma pauperis (Doc. 2);
       3) This Memorandum and Order Severing Case.

       IT IS ORDERED that Defendants HERNDON, MILLER, COLLINS, BROWN, and

WALT are DISMISSED with prejudice from this action, and Defendants ST. CLAIR COUNTY

JAIL, RICK WATSON, WEXFORD HEALTH SERVICES, DR. LARSON, and

UNKNOWN NURSES are DISMISSED without prejudice. The Clerk of Court is DIRECTED

to TERMINATE these Defendants as parties to this action in CM/ECF.

       The only claims remaining in this action are COUNTS 1 and 2 against Defendants

UNKNOWN JAIL STAFF, UNKNOWN MEDICAL STAFF, and NURSE ROBIN. The

Clerk of Court is DIRECTED to modify the case caption as follows: DEVEONTAY BROWN,

Plaintiff vs. UNKNOWN JAIL STAFF, UNKNOWN MEDICAL STAFF, and NURSE

ROBIN, Defendants. The Court will screen Counts 1 and 2 pursuant to 28 U.S.C. § 1915A in a

separate Order.

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

                                                6
 Case 3:19-cv-01394-JPG Document 14 Filed 04/30/20 Page 7 of 7 Page ID #41



independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal for want of prosecution.

FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 4/30/2020
                                                    s/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    United States District Judge




                                                7
